Citation Nr: 0700527	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of teeth, for 
compensation purposes.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Navy from 
December 1952 to September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Loss of replaceable missing teeth, even if present in the 
veteran, is not a disorder for which service connection can 
be granted, for compensation purposes.

2.  The evidence fails to establish a medical nexus between 
the veteran's military service and current hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Service connection for loss of teeth, for compensation 
purposes, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).

2.  A hearing loss disability is not shown to have been 
incurred in or aggravated by the veteran's military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

With respect to the claim for loss of teeth, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating the veteran's claim 
for loss of teeth, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

With respect to the claim for a hearing loss disability, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim, has notified him of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist him.  In an 
October 2003 letter, he was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  

The Board also finds that the veteran was fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VA letter advised the veteran to let VA know of any 
information or evidence in his possession which would aid in 
the substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the veteran was provided with a 
personal hearing at the RO.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  

Significantly, however, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and effective date 
of award should his claim be granted by correspondence dated 
in April 2006, as required by recent jurisprudential 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, an 
issue exists with the veteran's service medical records.  All 
reasonable attempts have been made to locate a complete set 
of his service medical records to no avail.  At this 
juncture, the only service records available are dental 
records, a Sick Call Treatment Record dated from 1953 to 
1955, and his DD-214.  

In addition, the veteran underwent a VA examination in March 
2005 to evaluate his hearing loss disability.  There is no 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Loss of Teeth

The veteran alleges that while in service on board an 
aircraft carrier, he had a reaction to penicillin which 
caused him to fall and lose several teeth.  While the service 
dental records are incomplete, for reasons set forth below, 
the veteran cannot establish entitlement to compensation for 
this condition.

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 3.381 (2006).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule or ratings - dental and oral conditions), 
Diagnostic Codes 9900- 9916.

The veteran's claimed condition is one of loss of teeth, and 
the record does not indicate that he is trying to establish 
entitlement to VA dental treatment.  The RO, in its January 
2005 statement of the case, denied the veteran's claim to 
compensation based upon the provisions set forth in 38 C.F.R. 
§ 3.381, and in so doing, informed the veteran that if he 
wished to establish entitlement to dental care, he should 
pursue a claim at his local VA Medical Center.  The veteran 
offered no response to this, nor made any indication that he 
had an interest in establishing treatment for his claimed 
dental condition, with compensation being the focus of his 
claim.  

As such, it is not necessary to ascertain if the veteran does 
indeed have teeth missing or if he had dental trauma causing 
teeth loss in service.  As a matter of law, the claimed 
condition of tooth loss is not capable of service connection 
for compensation purposes, and this claim must be denied.  
See 38 C.F.R. § 3.381.  

Bilateral Hearing Loss

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2006).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

To establish service connection for bilateral hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran contends that his duty aboard an aircraft carrier 
exposed him to great deals of noise which subsequently caused 
him to develop bilateral hearing loss.  

As an initial matter, the Board finds that the veteran has a 
current hearing loss for VA purposes.  In a March 2005 VA 
examination, the auditory thresholds in 3000 Hz and 4000 Hz, 
bilaterally, were greater than 40 decibels.  Therefore, a 
hearing loss disability for VA compensation purposes is 
shown.  However, this is not the end of the inquiry.

Unfortunately, the veteran's service medical records are 
incomplete.  All reasonable attempts have been made to locate 
a complete set of his service medical records to no avail.  
At this juncture, the only service records available are 
dental records, a Sick Call Treatment Record dated from 1953 
to 1955, and his DD-214.  However, while the veteran claims 
in-service noise exposure, he acknowledges, and the record 
confirms, that he was not diagnosed with a hearing loss 
disability until 1998, nearly 40 years after military 
discharge.  Therefore, the one-year presumption does not 
apply.  

In the March 2005 VA audiology examination, the examiner 
noted the veteran's in-service (jet engines, machinery, 
weapon fire) and post-service (zinc smelting mill, 
construction, welding, use of tools, hunting, and chainsaw) 
noise exposure.  A physical examination established moderate 
to severe sensorineural hearing loss in the right ear and a 
mild to profound sensorineural hearing loss in the left ear.  
The examiner further went on to report that he could not make 
a conclusive opinion on the origins of the veteran's hearing 
loss without resorting to speculation. 

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

Regrettably, speculation on medical causation is not 
sufficient to support a claim for service connection.  In 
addition, there is no contrary medical evidence associated 
with the claims file.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claim of hearing loss with 
military service or otherwise show a relationship.  He has 
only offered his lay statements concerning a correlation.  
The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claim with military service 
will not support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Based on the evidence above, the Board finds that the 
evidence fails to establish a diagnosis of hearing loss for 
many years after the veteran's release from service.  
Moreover, the most recent VA examination could not establish 
a medical nexus between hearing loss and military service.  
For those reasons, the claims for service-connection is 
denied.


ORDER

Entitlement to service connection for loss of teeth, for 
compensation purposes, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.



______________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


